internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-117606-99 date date legend partnership fund a manager fund b gp state country date date date a b c d e f g h i j k l this responds to your representative’s letter dated date and subsequent correspondence written on behalf of partnership requesting rulings under sec_704 of the internal_revenue_code facts on date fund a was organized under the laws of country as an exempt company as an exempt company fund a represents that it is an unincorporated company exempt from tax under country’s law and that it will be treated as a corporation for united_states federal_income_tax purposes fund a has a stockholders there are no domestic persons owning directly or indirectly interests in fund a fund a invests in a diversified portfolio primarily consisting of fixed income securities as of date the fair_market_value of fund a’s securities was b fund a’s gross unrealized built-in_gain in those securities was c and fund a’s gross unrealized built-in_loss was d on date fund b was organized as a state limited_liability_company fund b represents that it is classified as a partnership for federal tax purposes under sec_301_7701-2 and sec_301_7701-3 of the administration and procedure regulations fund b has e partners that include domestic individuals partnerships corporations and trusts all of the members in fund b contributed solely cash in exchange for their interests in fund b like fund a fund b invests in a diversified portfolio primarily consisting of fixed income securities as of date the fair_market_value of fund b’s securities was f fund b’s gross unrealized built-in_gain in those securities was g and fund b’s gross unrealized built-in_loss in those securities was h to reduce the costs of administering their investments fund a and fund b plan to contribute all of their securities to partnership a newly formed limited_partnership registered under country’s laws partnership represents that it will be classified as a partnership for federal tax purposes under sec_301_7701-2 and sec_301_7701-3 fund a and fund b will contribute i and j lots of securities respectively to partnership partnership’s investment objective is to achieve a superior level of return by investing in an actively managed diversified portfolio consisting primarily of fixed income securities and by using a variety of instruments and techniques to reduce the interest rate sensitivity of the investments partnership will enter into an investment advisory agreement with manager pursuant to which manager will provide investment advisory services to partnership gp a country special purpose corporation owned by manager will serve as the general_partner of partnership in exchange for its services gp will receive a k percent profits_interest_in_partnership partnership’s remaining book profits and losses will be allocated in proportion to the partners’ relative book capital accounts except as required by sec_704 and sec_1_704-1 of the income_tax regulations each partner will be allocated a proportionate share of partnership income gain loss deduction and credit in accordance with the regulations under sec_704 partnership represents that fund a’s and fund b’s transfer of assets to partnership will not be taxable under sec_721 partnership also represents that it will qualify as a securities_partnership within the meaning of sec_1_704-3 and that partnership’s contributions revaluations and the corresponding allocations of tax items are not made with a view toward shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability partnership further represents that it will make revaluations at least annually in accordance with sec_1 e iii b ii and that the burden of making sec_704 allocations separate from reverse sec_704 allocations is substantial in addition partnership represents that fund a and fund b have historically engaged in a considerable amount of short-term trading and expect that partnership will do so as well less than l percent of the securities currently held by fund a and fund b have been held for more than one year partnership requests rulings that its method of making reverse sec_704 allocations is reasonable under sec_1_704-3 and that it may aggregate built-in gains and losses from qualified_financial_assets contributed to it by a partner with built-in gains and losses from revaluations of qualified_financial_assets held by it for purposes of making sec_704 and reverse sec_704 allocations law and analysis sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution this allocation must be made using any reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 provides that sec_704 generally applies on a property-by-property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded personal_property for purposes of the straddle rules sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners' relative book capital accounts except for reasonable special allocations to a partner that provides management services or investment advisory services to the partnership sec_1_704-3 and v describe two approaches to making aggregate reverse sec_704 allocations that are generally reasonable - the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must a preserve the tax_attributes of each item of gain_or_loss realized by the partnership b be determined under an approach that is consistently applied and c not be determined with a view to reducing substantially the present_value of the partners' aggregate tax_liability partnership has represented that its allocations will comply with sec_1_704-3 partnership has elected to use the partial netting method for making reverse sec_704 allocations as described in sec_1_704-3 sec_1_704-3 provides that to use the partial netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner’s share of the book gains and losses and determining each partner’s share of the tax gains and losses under the partial netting approach on the date of each capital_account restatement the partnership a nets its book gains and losses from qualified_financial_assets since the last capital_account restatement and allocates the net among its partners b separately aggregates all tax gains and all tax losses from qualified_financial_assets since the last capital_account restatement and c separately allocates the aggregate tax gain and aggregate tax loss to the partners in a manner that reduces the disparity between book capital_account balances and the tax capital_account balances book-tax disparities of the individual partners after applying the relevant law to the information and representations submitted we rule that partnership’s method of making reverse sec_704 allocations is a reasonable method within the meaning of sec_1_704-3 provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partnership in a manner that substantially reduces the present_value of the partners' aggregate tax_liability partnership also has requested permission to aggregate built-in gains and losses from qualified_financial_assets contributed to partnership with built-in gains and losses from revaluations of qualified_financial_assets held by partnership for the purpose of making sec_704 and reverse sec_704 allocations the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 partnership has represented that the burden of making sec_704 allocations separate from reverse sec_704 allocations is substantial the characteristics of the assets to be contributed to partnership the investment strategies of partnership and partnership’s high annual asset turnover reduce the likelihood of abuse of an aggregate approach after applying the relevant law to the facts presented and the representations made we conclude that partnership may aggregate built-in gains and losses from qualified_financial_assets contributed to partnership by fund a and fund b with built-in gains and losses from revaluations of qualified_financial_assets held by partnership for purposes of making sec_704 and reverse sec_704 allocations provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability except as specifically ruled upon above no opinion is expressed on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction s that are not specifically covered by the above rulings specifically no opinion is expressed concerning partnership’s classification as a partnership for federal tax purposes the classification of fund a fund b or gp for federal tax purposes or the tax consequences of any partner’s contribution of assets to partnership this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 moreover this ruling applies only to the contributions by fund a and fund b described in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to partnership’s two listed authorized representatives sincerely s david r haglund david r haglund senior technician reviewer branch associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
